United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1072
                                    ___________

United States of America,               *
                                        *
                  Appellee,             * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Roderick Arlyn Sayers, Jr., also known *        [UNPUBLISHED]
as Mister,                              *
                                        *
                  Appellant.            *
                                   ___________

                              Submitted: May 10, 2000

                                   Filed: May 18, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

       Roderick Arlyn Sayers, Jr. appeals his drug-related conviction. Sayers contends
the district court admitted inappropriate evidence under Federal Rule of Evidence
404(b). Sayers also contends the evidence is insufficient to support the jury's verdict.
We believe a discussion of the issues presented by this appeal would serve no useful


      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.
purpose because the controlling law is clear. We have carefully considered Sayers's
contentions and find them to be without merit. We thus affirm Sayers's conviction. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-